Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 24, 31 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tang WO 2015/169333.

Regarding claims 17, 24, 31, Tang teaches determining a range of an attribute of an anomaly (defining a SON function instance see para. [00042] and Fig. 3)
checking if the range of the attribute of the anomaly overlaps with a range of a related attribute of a coordinated function instance   (determining whether there is an overlap between the first instance and the second instance" (see para. [00047] and Fig. 3)

triggering to execute a coordination action on the coordinated function instance if the range of the attribute of the anomaly overlaps with the range of the related attribute of the coordinated function instance, wherein:
the related attribute of the coordinated function instance is the same as the attribute of the anomaly, or
the related attribute of the coordinated function instance and the attribute of the anomaly correspond to each other as input attribute and output attribute, respectively, or 
the related attribute of the coordinated function instance and the attribute of the anomaly correspond to each other as output attribute and input attribute, respectively (when it is determined that a potential conflict exists, a resolution to prevent the potential conflict is initiated" and "determining whether there is an overlap among the output impact time of the second instance and the input impact time of the first instance" (see paras. [00045], [00052], [00064], [00069], and [00073]; and Figs. 3 and 4).

Allowable Subject Matter
Claims 18-23, 25-30, and 32-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RONALD B ABELSON/Primary Examiner, Art Unit 2476